DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 18 Aug 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ORLANDO E AVILES/             Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                           



Claim Objections
Claim 7 is objected to because of the following informalities: “transition portion” should read “a transition portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the pivotably movable door" in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears that claim 34 is intended to depend from claim 33 rather than claim 3 and will be interpreted as such for the purposes of this examination.
Claim 35 is rejected as indefinite due to its dependency upon rejected claim 34.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2016/0198913) in view of Himukai (US 4545794, previously cited).
Regarding claim 1, Oka teaches a cleaning bin (31) mountable to an autonomous cleaning robot operable to receive debris from a floor surface, the cleaning bin comprising: an inlet (31AB4) positioned between lateral sides of the cleaning bin (fig 5); an outlet (31Da2) located on one of the lateral sides (fig 5), the outlet configured to connect to a vacuum assembly (32; fig 3; [0044]), the vacuum assembly operable to direct an airflow from the inlet of the cleaning bin to the outlet of the cleaning bin (flow shown by arrow in fig 3; note that the vacuum assembly is not positively recited as a part of the claimed bin); a debris chamber (31Ac; fig 4A) to receive debris from the airflow ([0060]); an airflow chamber (interior of 31D) separated from the debris chamber by a prefilter (31C), the prefilter forming at least a portion of a top surface of the debris chamber and at least a portion of a bottom surface of the airflow chamber (fig 7; [0045]), and wherein the cleaning bin is releasably connected to the autonomous cleaning robot to provide user-separability of the cleaning bin from the vacuum assembly ([0039]). 
Oka does not teach a filter socket located at the outlet configured to receive a filter. Himukai teaches a cleaning bin (5) including a filter socket (fig 2, element 19 holding filter 22) located at an outlet of the cleaning bin (fig 2; air flows from cleaning bin including areas 59 and 60 to outlet at which filter 22 is located) and configured to receive a filter (22) and provide the airflow to flow through the filter to the outlet of the cleaning bin (airflow shown by arrows in fig 2), wherein the filter is positioned substantially perpendicularly to a horizontal prefilter (31; fig 2). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a vertical filter socket perpendicular to the prefilter as taught Himukai to the outlet of Oka in order to prevent debris from reaching the vacuum assembly as shown by Himukai (fig 2; col 4, lines 65-68). While Oka teaches a tilted prefilter, Oka does recognize a case where the prefilter is horizontally supported ([0061]). Himukai teaches a horizontally supported prefilter perpendicular to a vertical filter socket (fig 2). Therefore it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention arrange the prefilter and filter in a perpendicular manner by using a horizontal and vertical orientations in the bin of Oka, as a horizontal prefilter is a known alternative to a tilted arrangement as suggested by Oka and explicitly disclosed by Himukai.
Regarding claims 4-6 Oka, as modified, teaches all the limitations of claim 1 as described above. Oka does not teach the inlet including a pivotably movable door with a door release latch mechanism comprising a button in a top surface of the cleaning bin. Himukai teaches a cleaning bin with an inlet (11) including a pivotably movable door (10; fig 3; pivots at element 13) and comprising a door release latch mechanism (elements 17, 18) for opening the pivotally movable door (col 2, lines 55-59), wherein the door release latch mechanism comprises a button (18) positioned in a top surface of the cleaning bin (fig 3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pivotably movable door with a door release latch mechanism comprising a button in a top surface of the cleaning bin of Oka in order to allow a user to easily open the bin as taught by Himukai (col 4, lines 19-24), thus allowing easy access to the inside of the bin.
Regarding claim 7, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka further teaches a transition portion proximate to the filter socket configured such that the airflow travels from the airflow chamber into the transition portion and then into the filter socket (see arrow in fig 3 depicting transition from airflow chamber to 31Da2 where the filter socket would be located based on the modification described in claim 1; as broadly claimed, the right side of the airflow chamber transitions to the filter socket).
Regarding claim 8, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka does not teach a specific volume of the debris chamber. However, known work in one field of endeavor may prompt variations (in this case change in size) of it for use in either the same field or a different one based on design incentives or other market forces if the variations, dependent on work-piece parameters, are predictable to one of ordinary skill in the art, since it has been held that changing size, dependent on work-piece parameters, involves only routine skill in the art (MPEP 2144.04 IV A). Further, Oka teaches the volume of the debris chamber directly effects the tendency of the filter to clog ([0088]). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the debris chamber of Oka within the claimed volume, as volume is a results effective variable effecting the tendency of filter clogging.
Regarding claim 9, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka further teaches a bin attachment hook (fig 5; 31Dc) configured to interface with a socket (2e1) of the autonomous cleaning robot when inserting and removing the cleaning bin (fig 4A; [0056]). 
Regarding claim 10, Oka, as modified, teaches all the limitations of claim 9 as described above. Oka does not teach a specific height of the bin attachment hook. However, known work in one field of endeavor may prompt variations (in this case change in size) of it for use in either the same field or a different one based on design incentives or other market forces if the variations, dependent on work-piece parameters, are predictable to one of ordinary skill in the art, since it has been held that changing size, dependent on work-piece parameters, involves only routine skill in the art (MPEP 2144.04 IV A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the bin attachment hook of Oka within the claimed size in order to achieve the predictable result of providing a hook which can securely lock to the robot without breaking.
Regarding claim 11, Oka, as modified, teaches all the limitations of claim 9 as described above. Oka further teaches the bin attachment hook has tapered ends (fig 5, left and right ends of 31Dc1 are tapered) configured to aid in aligning the bin with the autonomous cleaning robot during insertion and removal of the cleaning bin ([0058]).
Regarding claim 12, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka further teaches the cleaning bin has a curved outer surface complementary to a curved outer surface of a body of the autonomous cleaning robot (shown in fig 1).
Regarding claim 36, Oka teaches a cleaning bin (31) mountable to an autonomous cleaning robot operable to receive debris from a floor surface, the cleaning bin comprising: an inlet (31AB4) positioned between lateral sides of the cleaning bin (fig 5); an outlet (31Da2) located on one of the lateral sides (fig 5), the outlet configured to connect to a vacuum assembly (32; fig 3; [0044]), the vacuum assembly operable to direct an airflow from the inlet of the cleaning bin to the outlet of the cleaning bin (flow shown by arrow in fig 3; note that the vacuum assembly is not positively recited as a part of the claimed bin); a debris chamber (31Ac; fig 4A) to receive debris from the airflow ([0060]); an airflow chamber (interior of 31D) separated from the debris chamber by a prefilter (31C), the prefilter forming at least a portion of a top surface of the debris chamber and at least a portion of a bottom surface of the airflow chamber (fig 7; [0045]), and a notch (31Da11; fig 5) releasably engageable with a bin latch of the autonomous cleaning robot ([0051] engages with 2d) to separate the cleaning bin from a body of the robot and the vacuum assembly (note that the bin latch and robot are not positively recite as a part of the claimed cleaning bin). 
Oka does not teach a filter socket located at the outlet configured to receive a filter. Himukai teaches a cleaning bin (5) including a filter socket (fig 2, element 19 holding filter 22) located at an outlet of the cleaning bin (fig 2; air flows from cleaning bin including areas 59 and 60 to outlet at which filter 22 is located) and configured to receive a filter (22) and provide the airflow to flow through the filter to the outlet of the cleaning bin (airflow shown by arrows in fig 2), wherein the filter is positioned substantially perpendicularly to a horizontal prefilter (31; fig 2). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a vertical filter socket perpendicular to the prefilter as taught Himukai to the outlet of Oka in order to prevent debris from reaching the vacuum assembly as shown by Himukai (fig 2; col 4, lines 65-68). While Oka teaches a tilted prefilter, Oka does recognize a case where the prefilter is horizontally supported ([0061]). Himukai teaches a horizontally supported prefilter perpendicular to a vertical filter socket (fig 2). Therefore it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention arrange the prefilter and filter in a perpendicular manner by using a horizontal and vertical orientations in the bin of Oka, as a horizontal prefilter is a known alternative to a tilted arrangement as suggested by Oka and explicitly disclosed by Himukai.
Regarding claims 38-39 Oka, as modified, teaches all the limitations of claim 36 as described above. Oka does not teach the inlet including a pivotably movable door with a door release latch mechanism. Himukai teaches a cleaning bin with an inlet (11) including a pivotably movable door (10; fig 3; pivots at element 13) and comprising a door release latch mechanism (elements 17, 18) for opening the pivotally movable door (col 2, lines 55-59; fig 3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a pivotably movable door with a door release latch mechanism comprising to the cleaning bin of Oka in order to allow a user to easily open the bin as taught by Himukai (col 4, lines 19-24), thus allowing easy access to the inside of the bin.
Claims 2 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Himukai as applied to claims 1 and 36 above, and further in view of Vanderstegen-Drake et al (US 2013/0061420, previously cited).
Regarding claims 2 and 37, Oka, as modified, teaches all the limitations of claims 1 and 36 as described above. Oka does not explicitly teach the cleaning bin is absent exposed metallic components. Vanderstegen-Drake teaches a cleaning bin wherein the cleaning bin is made of plastic ([0052]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the cleaning bin of Oka out of plastic, thus being absent exposed metallic components, as plastic is known to provide suitable mechanical properties and resilience to the bin in the event of collision with an obstacle as taught by Vanderstegen-Drake ([0052]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Himukai as applied to claim 1 above, and further in view of Runnoe et al (US 2017/0224184, previously cited).
Regarding claim 3, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka further teaches the prefilter is in position between the debris chamber and the airflow chamber (fig 7). Oka does not teach how the prefilter is attached. Runnoe teaches welding a filter to a cleaning bin ([0063]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to weld the prefilter of Oka into place in order to achieve the predictable result of fixedly coupling the prefilter to the bin as taught by Runnoe ([0036]). 
Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Jr et al (US 2012/0311813, cited by applicant) in view of Himukai (US 4545794, previously cited).
Regarding claim 32, Gilbert teaches cleaning bin mountable to an autonomous cleaning robot operable to receive debris from a floor surface, the cleaning bin comprising: an inlet (2320) positioned between lateral sides of the cleaning bin (shown in fig 24); an outlet  (located at arrow in fig 24) located on one of the lateral sides (on lateral side of upper chamber delimited by side edge of prefilter 430 as shown in fig 24) configured to connect to a vacuum assembly (impeller; fig 25), the vacuum assembly operable to direct an airflow from the inlet of the cleaning bin to the outlet of the cleaning bin ([0143]); a debris chamber (420) to receive debris from the airflow; an airflow chamber (445) separated from the debris chamber by a prefilter (430), the prefilter forming at least a portion of a top surface of the debris chamber and at least a portion of a bottom surface of the airflow chamber (debris chamber shown in fig 23; airflow chamber shown in fig 24; prefilter 430 separates the chambers). 
Gilbert does not teach a filter socket located at the outlet of the cleaning bin. Himukai teaches a cleaning bin including a filter socket (fig 2, element 19 holding filter 22) located at an outlet of an airflow chamber and the cleaning bin (fig 2; air flows from cleaning bin including areas 59 and 60 to outlet at which filter 22 is located), wherein the outlet is located on a lateral side of the bin (right side in fig 2), the filter socket configured to receive a filter (22) and provide the airflow to flow through the filter to the outlet of the cleaning bin (airflow shown by arrows in fig 2), wherein the filter is positioned vertically (fig 2) and perpendicularly to a prefilter (31). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the vertical filter socket of Himukai to the outlet of Gilbert in order to prevent fine dust from reaching the vacuum assembly as shown by Himukai (fig 2; col 4, lines 65-68). The addition of the vertical filter to Gilbert results the filter being perpendicular to the prefilter, debris chamber and airflow chamber when the filter is in the filter socket as claimed.
Regarding claims 33, Gilbert, as modified, teaches all the limitations of claim 32 as described above. Gilbert further teaches the inlet includes a pivotably moveable door (2310).
Regarding claim 34, Gilbert, as modified, teaches all the limitations of claim 33 as described above (see 112b rejection above for explanation of dependency). Gilbert further teaches a door release latch mechanism for opening the pivotably movable door (unlabeled tabs shown on the interior of the door in fig 23).
Regarding claim 35, Gilbert, as modified, teaches all the limitations of claim 34 as described above. Gilbert does not teach the door release latch mechanism comprising a button in a top surface of the cleaning bin. Himukai teaches a cleaning bin with a door release latch mechanism (elements 17, 18) for opening the pivotally movable door (col 2, lines 55-59), wherein the door release latch mechanism comprises a button (18) positioned in a top surface of the cleaning bin (fig 3). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a button in a top surface of the cleaning bin of Oka in order to allow a user to easily open the bin as taught by Himukai (col 4, lines 19-24), thus allowing easy access to the inside of the bin.
Response to Arguments
Applicant’s arguments in the appeal filed 18 Aug 2022 with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As detailed above, the previously cited Himukai reference is now being relied upon to teach the claimed pivotal door, release latch mechanism and button. See also the new 112b rejection of claims 34-35, the expanded explanation of the previous rejections of claims 1 and 36, and the modified application of the previous references applied to claim 32. As the new grounds of rejection were not made in the previous office action, this action is being made non-final. Examiner regrets any inconvenience to applicant.
Regarding claims 1 and 36, applicant argues that Oka does not teach the claimed prefilter and chamber arrangement, stating that Oka “discusses only a single, final filter and does not disclose a prefilter.” However, the filter of Oka has the same claimed structure as the claimed “prefilter” and separates the bin into the same chambers defined in the claim. In other words, the term “prefilter” does not imply any structure which defines over the filter of Oka. While applicant argues that the filter of Oka cannot be considered a prefilter because Oka does not teach a second filter, the second filter is rendered obvious by the teachings of Himukai. When combined as detailed in the rejection above, there is a clear prefilter/filter arrangement which is the same as the claimed arrangement. Applicant argues that Oka discloses a HEPA filter, arguing that a HEPA filter is a high efficiency final filter. However, Oka discusses a HEPA filter only as an example of a suitable filter ([0049]) and applicant’s claims do not define over the filter structure of Oka. 
Applicant further argues that Oka teaches away from the claimed perpendicular arrangement. Examiner respectfully disagrees. The alleged teaching away comes from Oka paragraph [0061] which discusses the tilting of the prefilter 31C. This in no way teaches away from a perpendicular arrangement of a filter relative to a prefilter. Applicant argues that Oka teaches away from the horizontal prefilter orientation which would be necessary to form the claimed perpendicular arrangement. While Oka describes a preference for a tilted filter, “the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” (MPEP 2143.01 I.). Oka does not criticize, discredit, or otherwise discourage the claimed perpendicular configuration (see also MPEP 2145 X. D. 1.) or a horizontal filter (note that the claims do not actually require a horizontal configuration, only a perpendicular configuration between the prefilter and filter). In fact Oka ([0061]) recognizes a case where the filter may be horizontally supported. Oka states that the left end of the filter “may be located above the discharge opening,” (emphasis added) indicating that the height of the left end which causes the tilt is not critical to the operation of the bin and implying that a left end location below the discharge opening (which would result in a horizontal orientation) is also possible. This, combined with the teachings of Himukai which explicitly discloses the claimed perpendicular orientation, renders the claimed perpendicular prefilter and filter obvious.
Applicant further argues that Oka teaches away from moving the filter of Oka to a vertical position. However, this not how the rejection is constructed. Applicant argues that including the filter of Himukai in at the outlet of Oka would result in a relatively small filter. However, including the filter of Himukai at the outlet of Oka in no way changes the size of the prefilter of Oka. As discussed in the arguments above, Oka does not teach away from the use of two filters perpendicular to each other as claimed. 
Regarding claim 6, applicant’s arguments are persuasive. However, see the new grounds of rejection of claim 6 (and claim 35, which was not explicitly argued in the appeal) above based on Himukai.
Regarding claim 32, applicant argues that Gilbert and Himukai do not render obvious an outlet located on one of the sides as claimed. However, as detailed in the rejection above which includes an updated interpretation of the Gilbert reference, the location of the arrow in figure 24 can be considered an outlet in a lateral side as broadly claimed. As shown in fig 24 this outlet is located on a lateral side of the cleaning bin, as it is a lateral side of the airflow chamber delimited by a side edge of the prefilter 430. The claims provide no structure to define over this outlet at a lateral side shown in Gilbert. Applicant argues that Gilbert includes an integrated vacuum system. However, claim 32 does not exclude an integrated vacuum system. The outlet of the airflow chamber is at a lateral side of the airflow chamber which defines the bin as claimed.
Applicant further argues that the outlet of Himukai is not on a lateral side as claimed. However, this limitation is taught by Gilbert as described above. 
Applicant further argues that there is no articulated reasoning for a person having ordinary skill in the art to include a filter as taught by Himukai at the outlet of Gilbert. However, Himukai clearly discloses placing a second filter vertically between an airflow chamber and a vacuum assembly. This arrangement provides extra filtering of fine dust before the airflow reaches the vacuum as taught by Himukai (col 4, lines 65-68). This is a clear motivation for a person having ordinary skill to include a second filter in the outlet of Gilbert prior to the vacuum assembly for achieving the same purpose. 
Applicant further argues that Adding the filter of Himukai to the bin of Gilbert would change the principle of operation of Gilbert. Examiner respectfully disagrees. The bin of Gilbert would operate exactly the same, except with improved filtering prior to the vacuum assembly. Applicant asserts that “negative and uncertain dynamic flow effects” and the relatively small area of the filter “would result in a high pressure drop likely to cause further flow issues for the impeller.” Applicant provides no evidence to support this argument. Himukai explicitly shows that multiple filters can be used in a cleaning bin. A person having ordinary skill would clearly be capable and motivated to use multiple filters in a cleaning bin based on the teachings of Himukai with a reasonable expectation of success. 
Applicant further argues that the combination of Gilbert and Himukai relies on improper hindsight. In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As Himukai clearly discloses the use of multiple filters with the second filter prior to the vacuum assembly provided for the advantage of further filtering of fine dust (Himukai col 4, lines 65-68), the knowledge and motivation to combine the references comes only from the prior art rather than applicant’s disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723